Citation Nr: 9912314	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  96-42 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
July 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in part) established service 
connection for PTSD and assigned a 30 percent evaluation.  

The Board notes that a claim of entitlement to total 
disability rating based on individual unemployability was 
denied by the RO in October 1998.  The claims folder does not 
contain a notice of disagreement to this decision.  
Accordingly, the only issue currently before the Board is 
determination of an initial rating for PTSD.  


FINDINGS OF FACT

1.  Prior to February 11, 1998, the veteran's PTSD was 
productive of no more than considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and considerable industrial 
impairment, and no more than occupational and social 
impairment with reduced reliability and productivity.

2.  From February 11, 1998, the veteran's PTSD rendered him 
demonstrably unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Prior to February 11, 1998, the schedular criteria for a 
50 percent evaluation (but no higher) for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
Diagnostic Codes 9411 (1996) and 9411 (effective November 7, 
1996).

2.  From February 11, 1998, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, Diagnostic Codes 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan 20, 1999).  After 
reviewing the record, the Board believes that an equitable 
review can be conducted and that no further action is 
necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a). 

Service connection for PTSD was established by the RO in its 
July 1996 rating decision, and a 30 percent evaluation was 
assigned, effective April 1996.  This decision was based on 
service records that showed that the veteran had been exposed 
to combat and a June 1996 VA examination report that included 
a diagnosis of PTSD.  The veteran and his representative 
maintain that an evaluation in excess of the current 30 
percent is warranted. 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  The Board notes that, by 
regulatory amendment effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth at 61 
Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Where the law or regulations change while a claim is 
pending, the version more favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Both the old and 
the new criteria for rating PTSD must therefore be 
considered.  However, this change in the regulations does not 
apply prior to November 7, 1996.  Rhodan v. West, 12 Vet. 
App. 55 (1998).

Under Diagnostic Code 9411 in effect prior to November 7, 
1996, a 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
here that the VA General Counsel has defined definite as 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).  A rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

Under the old regulations, a 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

Under the version of Diagnostic Code 9411 effective November 
7, 1996, a 30 percent evaluation is warranted where the 
disorder is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 50 percent rating is warranted 
where the disorder manifests occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

After reviewing the record, the Board finds that a 50 percent 
evaluation is warranted for the period from April 26, 1996, 
the date of receipt of the veteran's claim, until February 
11, 1998, at which time a 100 percent rating is warranted.  
From the date of the veteran's claim, in April 1996, the 
disability picture attributable to the veteran's PTSD more 
closely approximates considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment, than it 
approximates severe impairment in his ability to establish or 
maintain effective or favorable relationships with people, 
and severe impairment in the ability to obtain or retain 
employment.  

While the veteran maintained, during the June 1996 VA 
examination, that he had difficulty connecting emotionally 
with others, and that this had led to his divorce in 1977, 
the Board notes that he was nevertheless able to enjoy 
hobbies such as flying a kite and going fishing.  While the 
veteran indicated that psychosis was always present, and he 
complained of auditory hallucinations, he also indicated 
that, with the help of medications, he was able to ignore the 
"voices" and keep his symptoms under control.

The Board notes further that, during the period in question, 
PTSD was not described as severe.  Indeed, various 
psychiatric evaluations during this period did not discuss 
his PTSD symptomatology at all.  Instead, the focus was on 
schizoaffective disorder, a disorder for which service 
connection is not in effect.  When it is not possible to 
separate the effects of a service-connected and non service-
connected condition, reasonable doubt shall be resolved by 
attributing such effects to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In the 
present case, however, the VA examiner in February 1998 
stated unequivocally that the veteran's "symptoms of PTSD 
are not in any way related to his schizoaffective disorder."  
With this in mind, the Board believes that the treatment 
records that discuss schizoaffective disorder and cocaine 
abuse, but do not mention PTSD, do not constitute evidence 
indicating that PTSD warrants an evaluation in excess of 50 
percent, prior to February 11, 1998. 

Because of these factors, the Board finds that, during the 
period from April 26, 1996, to February 11, 1998, the 
preponderance of the evidence indicates that the veteran's 
PTSD more closely approximates considerable impairment, under 
the old rating criteria, than it approximates severe 
impairment.  Moreover, a higher rating is not warranted under 
the new criteria for any portion of this period as the 
evidence does not show more than occupational and social 
impairment with reduced reliability and productivity due to 
the veteran's PTSD.  Under these revised criteria, an 
evaluation in excess of 50 percent is not warranted for PTSD 
as the veteran did not exhibit such symptoms as 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, or 
impairment of long term memory, judgment, or abstract 
thinking.  Accordingly, an evaluation in excess of 50 percent 
is not warranted for PTSD prior to February 11, 1998.  

However, the Board further finds that under the criteria in 
effect prior to the regulatory changes, a 100 percent 
evaluation is warranted effective from February 11, 1998.  On 
this date, the veteran underwent a VA examination during 
which the examiner concluded that "in view of the 
pervasiveness of the PTSD symptoms in my opinion the veteran 
is totally unable to work."  In addition, PTSD was diagnosed 
as being severe.  Finally, his Global Assessment of 
Functioning (GAF) score was determined to be 32.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF of 31-40 denotes "some impairment in reality testing 
or communication . . . OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood."  DSM IV  

In view of the diagnosis of severe PTSD, the GAF score 
denoting major impairment, and the medical opinion that the 
veteran is unemployable due to PTSD, the Board finds that 
from February 11, 1998, the veteran's disability picture more 
closely approximates demonstrable inability to obtain or 
retain employment.  Accordingly, a 100 percent evaluation is 
warranted for the period from February 11, 1998.  38 C.F.R. 
§ 4.7.

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit a more 
favorable determination than set forth herein.


ORDER

Subject to the rules and regulations governing the award of 
benefits, a 50 percent evaluation for PTSD is warranted for 
the period from April 26, 1996, to February 10, 1998, and a 
100 percent evaluation is warranted from February 11, 1998.  
The appeal is granted to this extent. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

 

